Title: To Benjamin Franklin from William Hodgson, 12 April 1781
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 12 April 1781
I duly rec’d your favor of the 1st instant & am equally shock’d with you at the consummate Artifice & Villainy of Digges. A Man that coud deliberately sit down to write such a Letter as that which you send me Copy of, full of falshoods from beginning to end & all under the Hypocritical mask of Humanity & Benevolence, does indeed deserve to have a Devil made for him if there was not one before prepared.
In a matter of such Enormity & which may have Consequences, I judge it will be very proper the detection shou’d not rest upon the Veracity of one Mans asserting which the accused no doubt will deny, I therefore inclose you some Original Letters from the Committees Agents at Portsmo and Plymo which will I believe flash Conviction in the face even of the Culprit himself & demonstrate the falshood of all his Assertions— Mr Wren, (you will perceive) advanced per D— order £25. last Year & Mr Sawrey £20.—both these Sums I repaid them out of a draft. D. gave me on Mr Grand latter end of last Year, the Bill was given me to negotiate & I was not directed by D. how to apply it nor indeed have I ever seen him since. I therefore have, in some measure at my own risque, applyed this Money & D. has not to this hour ever acknowledged that I did right but I was resolved to risque it—indeed £5 was left unpaid to Mr Wren untill your last Remittance. I directed him from that to pay himself, being certain you woud agree to the propriety of it— Since my last Letter I find that he has Remitted Mr Wren £30 which Mr Wren had advanced the Prisoners since the 1st Jany 81—at the same Time forbidding any further advance on his Acct—therefore of all the Monies drawn upon you this Year he has applied £30 & no more— You will please to observe that these Gent are the only Persons who can have access to the Prisoners to give Money &c their Names being registred for that purpose with the board of Sick & Hurt. I mention this because perhaps in the excuses set up, D may say, it was to some other persons that he paid the Money— No other persons cou’d be permitted to make the Distribution— I admire this Fellows ingenuity who coud in his Letter to you dress up a Tale of the Agents being wearied & a side glance at me with a little Compliment, & take Credit to himself for soothing us, when you will clearly see by the Letters that whatever of dissatisfaction appeared arose entirely from the Conduct of D. himself. I had suspected him for some Time & it is not in my Nature to shew Cordiality to a Man I think I have reason to despise— Such flagitious characters as these, hurt every Cause & indeed give one bad Impressions of human Nature. I have been pretty liberally bespattered for detecting one Scoundrell before & I expect when this comes to be known not to fare better from this last Quarter— I do not know whether you was drawn upon prior to this Year for any pretended advance to Prisoners, no such advance has been made them. I except whatever money he may have given to escaped Prisoners that is a matter of which I neither do, nor even wou’d, know any thing, as conceiving it wou’d in me, have been a breach of Honor with the board of Admiralty—but this must, in its Nature, be a mere Trifle— Mr Grand has not remitted me any money since the £150 in Feby of which I shall give below an Acct of the Distribution. I wish not to draw if Mr Grand will remitt I will take Care the Amount shall be properly handed to the Agents. I have sent above £100 Subscription Money within this Month or otherwise the prisoners wou’d have had no Allowance att all. The only Truth in Digges Letter is the Acco’t of the No of Prisoners,—
I shall not have an Opportunity this post of making the enquiry about Mr T. but it shall be done & you shall be informed in my next— I hope there was not any impropriety in the request made in my last. If there was you will be so free & candid as to tell me so. My only meaning was to be put upon perhaps a Level with deputy Secy’s & Clerks in Office in Case there shou’d be a probability of the great desireable Event taking place, I am with great Respect Dr sir your most obedt servt
William Hodgson



 Feby 20 sent Mr. Wren 60
}
£150


 Do Mr Sawrey 40


 March 17 do to Do 30


 do Mr Wren 20


Dr. F.

